Title: To John Adams from United States House of Representatives, 1 April 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					April 1, 1790
				
				The Committee on Enrolled Bills, having examined the bill, entitled “An act to accept a cession of the claims of the state of North Carolina to a certain district of western territory;” and the bill, entitled “An act to prevent the exportation of goods not duly inspected according to the laws of the several states,” and found them correct; and the Speaker having affixed his signature thereto, I am directed to bring them to the Senate.
				
					
				
				
			